Name: Commission Regulation (EU) NoÃ 245/2010 of 23Ã March 2010 derogating from Regulation (EC) NoÃ 288/2009 as regards the deadline for Member States to notify their strategies to the Commission and the deadline for the Commission to decide on the final allocation of the aid in the framework of a School Fruit Scheme
 Type: Regulation
 Subject Matter: consumption;  politics and public safety;  information technology and data processing;  plant product;  teaching;  European construction;  economic policy
 Date Published: nan

 24.3.2010 EN Official Journal of the European Union L 77/50 COMMISSION REGULATION (EU) No 245/2010 of 23 March 2010 derogating from Regulation (EC) No 288/2009 as regards the deadline for Member States to notify their strategies to the Commission and the deadline for the Commission to decide on the final allocation of the aid in the framework of a School Fruit Scheme THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 103h(f) in conjunction with Article 4 thereof, Whereas: (1) In accordance with Article 4(1) of Commission Regulation (EC) No 288/2009 of 7 April 2009 laying down detailed rules for applying Council Regulation (EC) No 1234/2007 as regards Community aid for supplying fruit and vegetables, processed fruit and vegetables and banana products to children in educational establishments, in the framework of a School Fruit Scheme (2), Member States applying for the aid referred to in the first paragraph of Article 103ga of Regulation (EC) No 1234/2007 for a period running from 1 August to 31 July should notify their strategy to the Commission by 31 January of the year in which that period starts. (2) A number of Member States have faced difficulties in meeting that deadline, amongst others because they need to assess the effectiveness of their scheme following its first year of implementation. (3) In order to give Member States additional time to evaluate their scheme and, where necessary, to modify their strategy, they should be allowed, as a transitional measure, to notify their strategy for the period running from 1 August 2010 to 31 July 2011 until 28 February 2010. (4) Similarly, the deadline for the Commission to decide on the final allocation of the aid for the period running from 1 August 2010 to 31 July 2011 laid down in the third subparagraph of Article 4(4) of Regulation (EC) No 288/2009 should be extended until 30 April 2010. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. By way of derogation from Article 4(1) of Regulation (EC) No 288/2009, Member States may notify their strategy for the period running from 1 August 2010 to 31 July 2011 by 28 February 2010 at the latest. 2. By way of derogation from the third subparagraph of Article 4(4) of Regulation (EC) No 288/2009, the Commission shall decide on the final allocation of the aid for the period running from 1 August 2010 to 31 July 2011 by 30 April 2010. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply as from 1 February 2010. It shall expire on 30 April 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 94, 8.4.2009, p. 38.